Simmons, Chief Justice.
These two cases are controlled by the decisions of this court in the cases of Henderson v. Walker, 55 Ga. 481, and Thurman v. Cherokee Railroad, 56 Ga. 376. In the argument here leave was asked and granted to review these decisions. I am aware that other courts have taken a different view from that laid down by this court in the decisions referred to, but in my opinion the reasoning of Bleckley, J., in Henderson v. Walker, supra, has never been successfully answered. That case was decided twenty years ago, but the legislature has not yet seen fit to change the rule there laid down, nor, so far as I am aware, has any effort been made to do so. After careful consideration, a majority of the court, believing that the cases reviewed were well decided, decline to overrule them.

Judgment affirmed.